Citation Nr: 1312988	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  04-20 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) due to personal assault.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1979 to October 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, with jurisdiction subsequently transferred to the RO in New York, New York. 

In March 2008, the Board remanded this matter to the RO for additional development.  In September 2009, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  Subsequent to the hearing, the Veterans Law Judge who conducted the videoconference hearing left the employ of the Board.  The Board offered the Veteran another opportunity for a hearing before the Board.  In March 2013, the Veteran indicated that she wanted to testify at another Board hearing. 

In July 2010 and April 2012, the Board remanded this matter to the RO for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

In September 2009, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge.  Subsequent to the hearing, the Veterans Law Judge who conducted the videoconference hearing left the employ of the Board.  In March 2013, the Board offered the Veteran another opportunity for a hearing before the Board.  In March 2013, the Veteran indicated that she wanted to testify at another videoconference hearing before Board.   


It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  The Veterans Law Judge who conducts the hearing shall participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2012).  To ensure full compliance with due process requirements, a remand is required to schedule a Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule a Board personal hearing to be held at the RO (Veteran to appear and testify from the RO) via video conference before a Veterans Law Judge in Washington, DC, at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2002).  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2011).  Any indicated development also should be completed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


